DETAILED ACTION
Receipt of Arguments/Remarks filed on December 14, 2020 is acknowledged. Claims 2, 5-11, 18-20, and 22-29 are pending. Claims 1, 3, 4, 14, 16, 17, and 21 are canceled.  Claims 2, 5-9, 20, 22, and 23 are amended. Claims 24-29 are new claims. Claim 25 is withdrawn.  Claims 2, 5-11, 18-20, 22-24, and 26-29 are the object of the present Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 was filed after the mailing date of the Non-Final Rejection on 09/14/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.

Election/Restrictions
Newly submitted Claim 25 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: In the restriction mailed on May 22 2020, the application was restricted between Group I-III, wherein the special technical feature was the blend.  This blend is the same as in new Claim 25.  Thus, new Claim 25 lacks the same or corresponding special .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 25 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Withdrawn Objections/Rejections
Objections to the specification:
Applicant’s remarks, filed December 14, 2020, with respect to the objections to the specification have been fully considered and are persuasive.  See p. 8, 2nd paragraph of Remarks. The Applicant amended the specification indicating the complete name “2,4-Dichlorophenoxyacetic acid” for 2,4-D, thereby overcoming the objection, which is now withdrawn. The remarks regarding the description of Surfynol® DF series and the Airase® SSDLTM products have also been considered persuasive, see p. 8, 2nd paragraph of Remarks, and the objection is withdrawn. 
Objections to the claims:
Applicant’s remarks, filed December 14, 2020, with respect to the objections to the claims have been fully considered and are persuasive.  See p. 9, 1st paragraph of Remarks. The Applicant amended the claim expanding 2,4-D to 2,4-Dichlorophenoxyacetic acid on its first recitation, thereby overcoming the objection, which is now withdrawn.
§112(b):
Applicant’s remarks, filed December 14, 2020, with respect to the 112(b) rejections have been considered and they are persuasive. See p. 9, 2nd-4th paragraphs of Remarks. Applicant cancelled Claims 
§103:
Applicant argues that new Claim 24 represents the combination of previously pending claims 1+4+21 and Claim 26 is similar has even more specific elements; Applicant states that there is no rejection pending for a combination of Claims 1+4+21, thus the amended claims are novel and non-obvious.
In response, the Examiner points that all claims were properly rejected. Previous Claim 1 was directed to a blend that excluded additional ingredients. The amended claims are now directed to compositions including the blend, which necessitated the new grounds of rejections below.
Applicant again re-submits that the claimed invention produces superior and unexpected results as described in the specification and as previous described in Applicant Remarks. See p. 10, last paragraph of current Remarks. However, this argument is unpersuasive as Applicant did not address any of the response to arguments presented by the Examiner in the previous Office Action addressing why Applicant does not establish unexpected results, sent 09/14/20:
The Applicants argue superior and unexpected results from their claimed invention over art as evidenced by the disclosed Examples in the specification.  Specifically, Applicants argue that their combination of alkoxylated alcohol and silicon-based defoamer has better foaming properties.  However, contrary to their position, this does not establish the unexpectedness of the blend.  Firstly, the tests are only with two different alkoxylated alcohol and defoamer, a 2-ethylhexanol (Berol 840) and 2-propyl heptanol, with SAG 1572. Therefore, it does not establish the unexpectedness of the defoamer-alcohol blend over the full scope.  Secondly, Garcia already exemplifies a combination of an alkoxylated alcohol and defoamer.  Thirdly, it does not establish the unexpectedness of just the combination of the defoamer 


Modified Objections and Rejections Necessitated by the Amendments 
Filed December 7, 2020

Claim Interpretation
Claims 24 and 26, and the claims that depend from Claims 24 and 26 contain the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03. In the instant specification, the Applicants define the term "consisting essentially of" to mean that the blend comprises more than 90 percent by weight of the alkoxylated as a concentrate that would be suitable for storage and is more cost-effective and formulated as emulsion prior to use (p. 7, lines 18-24). Furthermore, water may be added to emulsify (Claim 9) the composition. Therefore, without recitation of additional components that would materially change the applicant’s invention, “consisting essentially of” will be interpreted as “comprising”.  
Claim Objections
Claims 2, and 6-11 objected to because of the following informalities:  When referring to the “composition” in the dependent claims, the preposition “the”, i.e. “the composition” must be used for these claims to refer to the “An aqueous composition” in independent Claim 24.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5-8, 18-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, H. and Nadolny, D. (WO 2005/089232 A2, Sep 29, 2005), hereinafter Garcia, in view of Wang et al. (WO 2012/000189 A1, 5 January 2012), hereinafter Wang, and Golob et al. (Efficacy of a New Potassium Salt Formulation of Glyphosate (Roundup PROMAX) Compared to other Formulations of Glyphosate, Oct 29, 2008 [online] [retrieved on 2020-09-03], retrieved from the internet <URL: http://turf.wsu.edu/wp-content/uploads/2013/09/RupProMaxReport2008.pdf>), hereinafter Golob, and Dorph-Petersen, K. and Steenbjerg, F. (Plant and Soil II no 3 283-300, July I950), hereinafter Dolph-Petersen as evidenced by Ash, M. (Handbook of Green Chemicals, 2004, p. 173).
Applicants Claims
Applicant claims an aqueous composition comprising a blend consisting essentially of one or more alkoxylated C4-C10 alcohols and one or more siloxane-based defoamers in a weight ratio from 0.1 : 10 to 10 : 0.01, wherein the one or more alkoxylated C4-C10 alcohols and the one or more siloxane-based defoamers are present together in an amount of greater than 98% by weight of the blend such that a total amount of the one or more alkoxylated C4-C10 alcohols in said composition is from 0.1 to 10 g/1 and a total amount of the one or more siloxane-based defoamers is from 0.01 to 10 g/l; and further comprising: from 100 to 750 g/1 of one or more electrolytes, from 20 to 200 g/1 of one or more adjuvants, optional auxiliary agents, and water such that a total weight basis is 1 liter; wherein the one or more alkoxylated C4-C10 alcohols is branched; wherein agrochemical formulation is diluted to electrolyte content of 0.1 to 10 g/L; with the electrolyte selected from fertilizers or pesticides or herbicides or their combination; wherein fertilizer is nitrates, phosphates, sulfates, chlorides, cyanides, urea or their combinations; 
Determination of the scope and content of the prior art (MPEP 2141.01)
Garcia is in the field of agrochemical compositions and formulations and teaches a glyphosate salt composition (Example 6) containing 4.65 g water, 403.5 grams of glyphosate, 1.85 g sodium chloride, 35.0 grams of sodium-N-methyl-N-oleoyl taurate, 40.0 grams of C9 to C 11 alkyl D-glucopyranoside, 2.0 grams of C11-C14 ethoxylated alcohol, and 0.25 grams Dow Antifoam, reading on the elements and amounts recited in Claims 24, 5- 8, and elements of Claims 18 and 19. Details are as follows: 
Regarding Claim 24, the glyphosate salt and its amount read on the electrolyte feature; the taurate salt and its amount read on the adjuvant feature, the Dow antifoam, which is a siloxane based defoamer as evidenced by Ash (p. 173, right column, under Dow ®1520 Silicone Antifoam), and amount read on the claimed defoamer, the C11-C14 ethoxylated alcohol renders the C4-C10 obvious.
Addition of the sodium chloride reads on the water-soluble fertilizers instantly claimed in Claims 6, 7 and 18 and as the electrolyte within the claimed amount range in Claims 5 and 29.
The presence of glucopyranoside reads on the instantly claimed glucoside in Claim 8.
Garcia recites that the glyphosate is at least one of a glyphosate salt or a glyphosate acid equivalent, rendering obvious the glyphosate salt, in Claim 19 because N-(phosphonomethyl)glycine is glyphosate. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	Garcia does not expressly teach the blend consisting essentially of one or more alkoxylated C4-C10 alcohols which is branched, and that the composition comprise a blend consisting essentially of the siloxane and the alkoxylated alcohol and the amount being greater than 98%.  
Wang describes the invention of a composition containing a polysiloxane oil together with emulsifying agent that provide a number of favorable properties, for instance, effective emulsification to silicones, good stability of the formed silicone emulsions, low foaming, and good wetting and penetrating (p. 2, lines 10-14). Wang teaches a composition comprising a branched alcohol alkoxylate surfactant and a polysiloxane oil for textile processing (Title and Abstract, Claim 1). The alkoxylate has a formula I, wherein AO is an alkyleneoxy containing at least 3 carbon atoms; EO is ethyleneoxy; M is 1-6; n is 1-40; R and R1 are independently C1-C14 alkyl; R2 is H, or C1-C13 alkyl, wherein the group formed by R, R1, R2 and the carbon to which they are attached contains 7 to 16 carbon atoms and has a branching degree of at least 3, resulting from the highly branched alcohol used to make the alkoxylate (p.1, structure, lines 15-21; p. 4, 2nd paragraph). Thus, formula I reads on the one or more alkoxylated C4-C10 alcohols in Claim 24 and 26, which are branched, thereby also reading on Claim 2.  

    PNG
    media_image1.png
    177
    403
    media_image1.png
    Greyscale


Wang also teaches that alkoxylates of formula I function as emulsifying agents for polysiloxane oils (also referred to as silicone oils) (p. 7, lines 10-11). The composition according to Wang has an amount of the alkoxylate of formula I relative to the organopolysiloxane oil in the composition in the range from 5 to 100 parts by weight, alternatively from 15 to 75 parts by weight, or alternatively from 20 to 50 parts by weight, per 100 parts by weight of the organopolysiloxane oil, and that the composition may be provided as a concentrate that would be suitable for storage and is more cost-effective and formulated Claims 24 and 26. 
While Garcia does not expressly teach potassium N-(phosphonomethyl)glycinate or ammonium N-(phosphonomethyl)glycinate, Golob teaches that the potassium salt is a well-known, commercially available formulation of glyphosate, i.e. Roundup, (Title, and throughout Golob document). Therefore, Garcia and Golob also teach the features of Claim 26.
Dorph-Petersen provides the cure for the deficiency of Garcia regarding the water-soluble fertilizer by reciting the use of sodium chloride, also called agricultural salt, as fertilizer is known from antiquity and describes studies of the application of agricultural salt to beets, barley, oats, and other plants (p. 283, 1st paragraph; p. 297, paragraphs 2-6). Dorph-Petersen renders Claim 18 obvious.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
While Wang dos not expressly teach alkoxylated C4-C10 alcohols, Wang teaches formula I wherein the group formed by R, R1, R2 and the carbon to which they are attached contains 7 to 16 carbon atoms.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Wang and Garcia and use the blend of Wang containing Formula I in the composition of Garcia, arriving at the instant claims. One would have been motivated to do so because Wang’s composition containing polysiloxane oil together with emulsifying agent provide a number of favorable properties including low foaming properties and good wetting and penetrating properties that would be beneficial in an agrochemical formulation.
While the examples of Garcia utilize C11-C14 ethoxylated alcohol, this exemplified alcohol may be replaced with C9 ethoxylated alcohol as both are taught as suitable by Garcia (specification, p. 5, lines 1- 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date and with reasonable expectations of success to incorporate the teachings of Dorph-Petersen with that of Garcia and Wang, and use sodium chloride salt as fertilizer in a composition because Dorph-Petersen has shown that the use of sodium chloride as agricultural fertilizer is well-established. 
While Garcia does not expressly teach water up to a total of 1L, Garcia teach that the protocol presented in Example 6 is for the preparation of 600 grams/liter glyphosate salt composition, and the amounts exemplified for the recited components fall within the claimed range when solution is made up to 1L. Therefore, it would have been obvious to one of ordinary skill in the art to try the concentrations exemplified by Garcia as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the well-known salt of glyphosate such as potassium glyphosate, when using glyphosate salt in a composition according to Garcia. One would have been motivated to do so with reasonable expectations of success because such potassium and ammonium salts of glyphosate are well known and commercially available, and Golob shows that glyphosate formulations containing potassium salt show optimum weed control. 

Claims 2, 5-8, 18-19, 22-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Wang, Golob, and Dolph-Petersen, as evidenced by Ash, as applied to Claims 2, 5-8, 18-19, and 24 above, and in view of Abel, H. (4,426,203, Jan. 17, 1984) and Man, et al. (US 2014/0148371 A1, May 29, 2014).
Applicants Claims
	Applicant also claims an aqueous composition comprising a blend consisting essentially of one or more alkoxylated C4-C 10 alcohols and one or more siloxane-based defoamers in a weight ratio from 0.1 : 10 to 10 : 0.01, wherein the one or more alkoxylated C4-C10 alcohols and the one or more siloxane-based defoamers are present together in an amount of greater than 98% by weight of the blend such that a total amount of the one or more alkoxylated C4-C10 alcohols in said composition is from 0.1 to 10 g/L and a total amount of the one or more siloxane-based defoamers is from 0.01 to 10 g/l; and further comprising: from 100 to 750 g/1 of one or more electrolytes, from 20 to 200 g/1 of one or more adjuvants, optional auxiliary agents, and water such that a total weight basis is 1 liter, wherein the one or more alkoxylated C4-C10 alcohols is chosen from 2-ethylhexanol, 2- propylheptanol, and combinations thereof, wherein the adjuvant comprises N-[3-(dimethylamino)propyl] cocoamide, and wherein the electrolyte is an herbicide selected from the group consisting of glufosinate, potassium N-(phosphonomethyl)glycinate, ammonium N-(phosphonomethyl)glycinate, paraquat, dicamba, mecoprop-P-potassium, dichlorprop-dimethylammonium, dimethyldithiocarbamate salts, phenoxy-acid type herbicides and combinations thereof; wherein the one or more alkoxylated C4-C10 alcohol is 2-ehtylhexanol ethoxylated with 4 moles of ethylene oxide. 

Determination of the scope and content of the prior art (MPEP 2141.01)
	The teachings of Garcia and the secondary arts have been described supra.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The prior arts do not teach that one or more alkoxylated C4-C10 alcohols is 2-ethylhexanol ethoxylated with 4 moles of ethylene oxide, and the blend further includes N-[3-(dimethylamino)propyl] cocoamide. 
1-100 moles ethylene oxide and 1 mole of aliphatic monoalcohol; the aliphatic monoalcohols, in particular, 2-ethylhexanol, and also trimethylhexanol, trimethylnonyl alcohol, hexadecyl alcohol or alfols (Col. 3, lines 19-39). Very suitable non-ionic surfactants are polyadducts of 2 to 15 moles of ethylene oxide and 1 mole of a fatty alcohol or fatty acid, each containing 8 to 22 carbon atoms (Col. 4, lines 24-27). Abel recites an example anionic component being the ammonium salt of the acid sulfuric acid ester of the adduct of 3 moles of ethylene oxide and 1 mole of 2-ethylhexanol (Col. 8, lines 45-47), and examples of non-ionic surfactant being reaction product of 5 or 6 moles of ethylene oxide and 1 mole of 2-ethylhexanol (Col. 9, lines 55-60) to give the fatty alcohol ethoxylate (Example 5). Therefore, Abel reads on the 2-ethylhexanol, ethoxylated with 4 moles of ethylene oxide in Claims 22, 23, and 27.
Man cures the deficiency of Garcia with regards to the inclusion of N-[3-(dimethylamino)propyl] cocoamide, also known as cocamidopropyl dimethylamine in Claims 23 and 26.  Man is in the field of cleaning compositions, and relates the invention employing viscoelastic surfactants to be used for a variety of cleaning purposes including laundry and textile cleaning and destaining, and carpet cleaning and destaining ([0001], [0070], [0105]). Man describes the viscoelasticity study of surfactants: dicarboxylic coconut derive, sodium salt (Miranol C2M-SF), cocamidopropyl dimethylamine (Mackine GO-163), cocoamidopropyl betaine, and alkylether hydroxypropyl sultaine (Mirataine ASC) (Example 2, [0131]). Man teaches that surfactants such as these are used as thickening agent as these surfactants form micelles that stabilize emulsion, stabilize a foam, change the wettability of a surface and solubilize certain materials 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Garcia, Wang, Golob, Dolph-Petersen, Man, and Abel and incorporate alkoxylated 2-ethylhexanol as part of the blend with a siloxane copolymer because Abel shows that such the invention containing anionic surfactant of ethylene oxide prevents troublesome foaming. While Abel does not expressly teach the use of 4 moles, Abel exemplified the use of ethylene oxide at 3 and 5 moles in a reaction with 2-ethylhexanol which renders the amount obvious especially given the very suitable range of 2-15 moles ethylene oxide Abel recited.   
It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to add cocamidopropyl dimethylamine as surfactant together with the ethoxylated alcohol Abel teaches to the composition of Garcia because Man teaches that cocamidopropyl dimethylamine is one of four suitable viscoelastic surfactants that could stabilize an emulsion and a foam, and can be combined with other surfactants such as ethoxylated alcohol.

Claims 2, 5-11, 18-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, in view of Wang, Golob, Dolph-Petersen, as evidenced by Ash, as applied to Claims 2, 5-8, 18-19, and 24 above,  and in view of Gioia, et al. US 2008/0103047 Al, May 1, 2008), hereinafter Gioia, and Man, et al. (US 2014/0148371 A1, May 29, 2014), hereinafter Man.
Applicants Claims
	Applicant claims a composition of Claim 8 wherein the amidoalkyl amine is of the formula (I), wherein R is a straight or branched, saturated or unsaturated alkyl group having from 6, such as from 10, 
Determination of the scope and content of the prior art (MPEP 2141.01)
	The teachings of Garcia have been described supra.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	Garcia does not teach the amidoalkyl amine of formula (I) instantly claimed.
Gioia cures Garcia’s deficiency by relating the invention of an herbicidal compositions comprising a betaine surfactant having formula R1—CO—NH—R4—R2R2N+--CH2COO- [0024], labeled (II), and an amine oxide R1—CO—NH—R4—R2R2N[Wingdings font/0xE0]O [0028], labeled (IV), wherein R1 is a linear or branched hydrocarbon, preferably an alkyl group containing 3-30 carbons, preferable 3-20 carbons, R2 is a C1-C3 alkyl group, preferably a methyl group, R4 is divalent linear or branched hydrocarbon group containing 1 to 6 carbon atoms, optionally substituted with a hydroxyl group, preferably a group of formula ---CH2--CH2-CH2- or --CH2-CHOH--CH2-, and (Abstract, [0024], [0031]-[0033]).  Gioia further recites that processes for preparing amine oxide surfactants are known, and involve reacting an amine R1—CO—NH—R4—NR2R2 with an oxidizing agent [0082].  Gioia recites that the invention sought to have a good compatibility with other herbicides, pesticides, fertilizers, and exemplifies use of betaine and amine surfactant with glyphosate ([0011], Example 3). Gioia further teaches that the composition can comprise organopolysiloxanes anti-foaming agents, auxiliary additives, and alcohol solvent ([0150]-[0160]).
2 alkyl attached to quaternary nitrogen, and with anions. Instead, Gioia teaches the quaternized Formula II with zwitterionic betaine (II) and oxide end (IV) groups. 
Man teaches that viscoelastic surfactant cocoamidopropyl dimethylamine, which is structurally encompassed by instantly claimed Formula I, and cocoamidopropyl betaine, which is a quaternized formula II betaine encompassed by Gioia’ s structures, are able to stabilize emulsion and foam, and change the wettability of a surface [0038]. Man also teaches that viscoelastic surfactants such as amphoteric surfactants, zwitterionic surfactants, such as dicarboxylic coconut derived sodium salt (Miranol C2M-SF), cocamidopropyl dimethylamine (Mackine GO-163), cocoamidopropyl betaine, and alkylether hydroxypropyl sultaine (Mirataine ASC), and amine oxide and mixtures can be used in combination with ethoxylated alcohol surfactant ([0049], [0016]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Gioia and Man with Wang, Garcia, Dorph-Petersen, Golob and utilize the amidoalkylamine taught by Gioia and Man as adjuvant in the composition according to Garcia. While Gioia does not expressly teach the exact structure of instantly claimed Formula I, the betaine (II) and amine oxide (IV) renders the structure obvious. Gioia’s (II) is a zwitterionic viscoelastic surfactant that is able to confer stability to emulsion and foam, per Man’s teaching. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  See MPEP 2144.09. One would have been motivated to add the surfactant according to Gioia and Man or their homologues as . 

Claims 2, 5-8, 18-20, 24, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Garcia, Dorph-Petersen, Golob, Abel, and Man, as evidenced by Ash, as applied to Claims 2, 5-8, 18-19, 22-24, and 26-27 above and in view of Zenon, W. (US 2011/011 1958 A1, May 12, 2011), as evidenced by Robinson, et al. (Weed Technology, 26(4) : 657-660, 2012).
Applicants Claims
Applicant claims the agrochemical in the composition is phenoxy-acid type herbicide is 2, 4- dichlorophenoxyacetic acid.
Determination of the scope and content of the prior art (MPEP 2141.01)
	The teachings of the prior arts have been described supra.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
Regarding Claims 20 and 28, the arts are silent on the phenoxy-acid type herbicide, 2, 4-D or 2, 4- dichlorophenoxyacetic acid.
Zenon cures the deficiency by relating an invention of a homogenous herbicide composition containing glyphosate as the active substance and a mixture of modifying-activating adjuvants, made up of ammonium sulphate, one or several carboxylic acids, a non-ionic surfactant or its mixture with one or several amphoteric surfactants from the iminodipropionates, betaine and amino-oxide group. Adjuvants contained in the composition exhibit multifunctional action: they overcome the antagonistic effect of mineral salts found in water used for dilution and application of the herbicide, facilitating spray droplets retention and wetting of the surface of sprayed plants, intensify absorption of the herbicide active ingredient into plant cells and its transport to the site of action, ensuring as the result high and stable efficacy of glyphosate used in the composition in different technical and environmental conditions 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Zenon with that of Garcia, Wang, Dorph-Petersen, Golob, Abel, and Man, and add phenoxy-acid type herbicide is 2, 4-D to the composition with reasonable expectations of success because this combination of 2, 4-D with glyphosate is well-known, and one skilled in the art would have been motivated to do so due to the evolving resistance of weeds to glyphosate the need to include herbicides with different mechanisms of action, such as auxin herbicides, 2,4-D as evidenced by Robinson et al.  (p. 657, R. column, 1st paragraph).  

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion

No claims are allowed.   
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616